Citation Nr: 1231331	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-30 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tinea pedis/tinea cruris of the feet, groin, chest, and back.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984, from November 1988 to May 1993, from January 2003 to September 2003, and from June 2004 to August 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In August 2010, the Board remanded the Veteran's claim for additional development.


FINDING OF FACT

Tinea pedis/tinea cruris of the feet, groin, chest and back was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Tinea pedis/tinea cruris of the feet, groin, chest and back was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In November 2005 and January 2006, VCAA letters were issued to the Veteran.  Such letters predated the rating decision.  Id.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In May 2007, the Veteran was issued notice of the evidence necessary to support a disability and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Subsequent to the August 2010 Remand, another VCAA notice was issued to the Veteran in November 2010.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the August 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran's complete service treatment records are not available in this case.  Some of the Veteran's service treatment records are associated with the claims file; however, some remain absent from the claims file.  The Veteran's service treatment records were not located by the Georgia Reserve Unit with whom the Veteran served.  In a May 2004 letter, the Veteran was informed that his service treatment records were not located.  The Veteran had an opportunity to submit any records in his possession, but additional service treatment records were not submitted.

Where service treatment records are not available or are incomplete, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The available service treatment records reflect that the Veteran's April 1993 separation examination reflects a normal clinical evaluation of the Veteran's skin.  The Veteran denied skin diseases on a Report of Medical History completed in conjunction with the April 1993 separation examination.  Report of Medical examinations dated in January 2003 and August 2003 reflect normal evaluations of the Veteran's skin.  In October 2004, the Veteran was treated for a bite on his upper thigh.  He was noted to have no history of skin disease except both feet.  No specific skin diagnosis of the feet was provided.  

VA outpatient treatment reports dated from October 2003 to January 2010 reflect that the Veteran was noted to have a diagnosis of tinea pedis/dermatitis which responded well to antifungal topical medications in March 2006, May 2007, and February 2008.  In July 2008, the Veteran's tinea pedis/dermatitis was noted to be resolved.  

At a November 2006 VA skin examination, the Veteran reported that he developed a rash on his groin and both feet in 1990 while serving in Iraq.  He reported that he sought treatment at the infirmary and was treated with a topical cream.  He indicated that he could not recall the name of the cream but stated that he used it daily for one month until the cream was finished and the rash resolved for a short while.  He reported flare-ups of his feet in October 2005 for which he was treated at VA and prescribed Clotrimazole cream.  He reported areas of irritation on the inner thighs after using the Clotrimazole cream.  He indicated that the cream helps with itching but does not eliminate the rash.  With regard to the rash of the chest and back, the Veteran reported that he developed a rash over his back and chest described as a single nodule eruption over his trunk during service.  He denied prescription treatment for his rash but he indicated that he used the cream prescribed for his feet.  A physical examination of the chest, posterior trunk, head and face revealed smooth skin without signs of infection, excoriation, disfigurement, inflammation, edema, keloid formation, hyperpigmentation or hypopigmentation.  The Veteran refused an examination of his groin and he denied problems associated with a groin rash.  Physical examination of the feet revealed mild scaling between the toes on both feet, callous formation on the plantar aspect and ball of the right foot, and discolored toenails of the left and right feet.  The examiner diagnosed the Veteran with tinea pedis and a normal skin examination of the face, chest, and posterior trunk.  No etiology opinion was offered by the examiner.   

At a January 2011 VA skin examination, the Veteran reported the same symptoms of his rash as was reported at the November 2006 examination.  Physical examination of the groin, back, and chest revealed that the skin was smooth without signs of infection, excoriation, disfigurement, inflammation, edema, or keloid formation.  The skin on both inner thighs near the groin was hyperpigmented.  The skin of the feet, back, and chest was without hyperpigmentation or hypopigmentation.  Physical examination of the feet revealed mild scaling along the border of each foot with no active disease between the toes.  The toenail of the right third and little toe and left little toes was discolored.  The examiner diagnosed the Veteran with tinea pedis, tinea cruris, and a normal skin examination of the back and chest.  The examiner indicated that a claims file review was not accomplished because the claims file was not made available for review.  

In February 2011, the January 2011 VA examiner reviewed the claims file and the relevant medical history regarding the Veteran's claimed skin disorders.  The examiner noted that the only documentation of a skin disease in service was in October 2004 at which time the Veteran was reported to have skin disease of his feet without identifying the disease.  The examiner indicated that the Veteran was first treated for a skin disorder after service in December 2005 at which time he reported a rash on his hands which was diagnosed as tinea pedis in 2007.  The examiner indicated that it is not obvious that the Veteran had an ongoing problem with his skin.  The examiner reviewed the results of the 2006 and 2011 VA skin examinations.  The examiner concluded that although the Veteran has symptoms of tinea pedis and tinea cruris, there has not been a continuous problem documented for the concern and treatment of his skin condition.  The examiner opined that without a specific diagnosis or description of the Veteran's skin condition of the feet in service in 2004, the skin condition cannot be traced back to the time the Veteran was on active duty without mere speculation.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinea pedis/tinea cruris of the feet, groin, chest, and back.  

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current skin disabilities and his periods of active service.  The Board acknowledges that the Veteran is competent to report that he experienced skin rashes in service and has continued to experience skin rashes since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  It is within the Veteran's realm of personal knowledge whether he first developed skin rashes during service, and has continued to experience skin rashes since service.  The Board finds that the Veteran's reports that he has continued to have skin rashes since service are credible.  

Although the Veteran contends that he has current skin disabilities related to his active service, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the claimed skin disabilities because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding his skin disabilities being related to his active service are merely speculation as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA medical opinion proffered in February 2011 to be more probative as to the etiology of the Veteran's current skin disabilities.  The examiner provided a rationale to support his opinion.  The examiner found that there was no documentation of a chronic skin disability since service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a skin disability of the feet, groin, chest, and back is related to his period of service.  The only competent medical opinion of record indicates that the Veteran's skin disabilities are not likely related to active service.  

Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a skin disability of the feet, groin, chest, and back is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinea pedis/tinea cruris of the feet, groin, chest, and back and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinea pedis/tinea cruris of the feet, groin, chest, and back is denied.  



____________________________________________
M.W. KREINDLER  
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


